A DEFENDANT having appealed from the judgment of a justice, filed in the Circuit Court two special pleas in bar, upon which issues were joined. Verdict and judgment for the defendant. The judgment was reversed by the Supreme Court, and the cause remanded for another trial. Afterwards, the plaintiff moved the Circuit Court to reject the pleas, be*512cause they were not filed until after the appeal, but the motion was overruled. He also moved to dismiss the appeal, on the ground that the justice had not filed the papers in time (1). This motion was also overruled. Held, that the motions were made too late, and were therefore correctly overruled.
Dewey, J. having been concerned as counsel was absent.

 Vide note to Dougherty v. Mason, ante, p. 432.